Judgment unanimously reversed on the law and new trial granted. Memorandum: Reversal is required because defendant’s absence from the in-chambers Sandoval hearing deprived him of his constitutional right to be present during all material stages of the trial (see, People v Dokes, 79 NY2d 656, 662; People v Beasley, 80 NY2d 981; People v Kirkland, 188 AD2d 1083 [decided herewith]). The fact that the court made its Sandoval ruling in defendant’s presence is insufficient to satisfy defendant’s right to be present at the Sandoval hearing (see, People v Gebrosky, 80 NY2d 995, revg 181 AD2d 692; People v Eady, 185 AD2d 678).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Wayne County Court, Sirkin, J. — Murder, 2nd Degree.) Present-Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.